DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 11/3/21, with respect to the 35 USC 103 rejection over Sikora in view of Swain have been fully considered and are persuasive.  The rejection of claims 1, 6-11, 13-16, 18, 19, 42, 56, 57, and 61 over Sikora in view of Swain has been withdrawn. 
Applicant's arguments filed 11/3/21 with respect to the 35 USC 103 rejection over Snell in view Oren have been fully considered but they are not persuasive. However, the agreed amendment to claim 1 as discussed on 11/10/21 with Glenn Arnold would render the arguments moot. 
Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 10/25/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 34-36, 39, and 49, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 59, directed to a non-elected invention is withdrawn from consideration because the claim does not require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 59 directed to the non-elected invention (the method of cutting a suture) which was non-elected without traverse.  Accordingly, claim 59 has been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Glenn Arnold on 11/3/21.
The application has been amended as follows: 
Claim 1: The claim has been replaced with 

--A suture cutter comprising:

an inner member received partially within the lumen, the inner member comprising a distal portion wherein the distal portion is offset from the longitudinal axis and defines a curve, the inner member further comprising a feature for retaining a strand of suture;
at least one of the inner and outer members being moveable with respect to the other of the inner and outer members for cutting the strand of suture; and
whereby when the outer member is advanced over the inner member, the distal portion of the inner member is biased against the outer member, thereby creating a cutting mechanism for cutting the strand of suture. --
Claim 19: Cancelled
Claim 59: Cancelled
Claim 61: On line 1, “of claim 19” has been replaced with –of claim 1—
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the art of record when considered alone or in combination neither renders obvious nor anticipates a suture cutter having an outer member with a side-wall without a cut-out, an inner member movable with respect to the outer member with a distal offset portion having a curve and a suture receiving portion and whereby when the outer member is advanced over the inner member, the distal portion of the inner member is biased against the outer member, thereby creating a cutting mechanism for cutting the strand of suture.--


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771